Exhibit 10.8

 

STOCK PLEDGE AGREEMENT

 

STOCK PLEDGE AGREEMENT (the “Agreement”) dated this 22nd day of March, 2004,
made by and between Time America, Inc., a Nevada corporation (“Pledgor”), and
Laurus Master Fund, Ltd., a Cayman Islands company, the holder (the
“Noteholder”) of a term note of even date herewith issued by the Pledgor in
favor of the Noteholder in the aggregate principal amount of $2,000,000 (the
“Term Note”).

 

PRELIMINARY STATEMENTS:

 


(1)                                  CONCURRENTLY HEREWITH THE PLEDGOR IS
EXECUTING AND DELIVERING TO THE NOTEHOLDER THE TERM NOTE, WHICH EVIDENCES THE
PLEDGOR’S OBLIGATION TO PAY NOTEHOLDER PURSUANT TO THAT CERTAIN SECURITIES
PURCHASE AGREEMENT OF EVEN DATE HEREWITH BOTH BY AND BETWEEN THE NOTEHOLDER AND
PLEDGOR (THE “LOAN AGREEMENT”).


 


(2)                                  THE SECURITIES HELD BY THE PLEDGOR IN ITS
WHOLLY-OWNED SUBSIDIARIES AS LISTED IN SCHEDULE A HEREOF ARE COLLECTIVELY
REFERRED TO HEREIN AS THE “PLEDGED SECURITIES”.

 

NOW, THEREFORE, in consideration of the premises and in further consideration of
the covenants contained herein, the parties hereto agree as follows:

 


SECTION 1.                                PLEDGE.  FOR THE BENEFIT OF THE
NOTEHOLDER, THE PLEDGOR HEREBY PLEDGES AND GRANTS A SECURITY INTEREST IN, THE
FOLLOWING (THE “PLEDGED COLLATERAL”):


 


(A)                                  THE PLEDGED SECURITIES AND THE CERTIFICATES
REPRESENTING THE PLEDGED SECURITIES, AND ALL DIVIDENDS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED SECURITIES; AND


 


(B)                                 ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING
(INCLUDING, WITHOUT LIMITATION, PROCEEDS THAT CONSTITUTE PROPERTY OF THE TYPES
DESCRIBED ABOVE).


 


SECTION 2.                                SECURITY FOR OBLIGATIONS.  THIS
AGREEMENT SECURES THE PAYMENT OF ALL OBLIGATIONS OF THE PLEDGOR NOW OR HEREAFTER
EXISTING UNDER THE TERM NOTE, WHETHER FOR PRINCIPAL, INTEREST, EXPENSES OR
OTHERWISE, AND ALL OBLIGATIONS OF THE PLEDGOR NOW OR HEREAFTER EXISTING UNDER
THIS AGREEMENT.  THE NOTEHOLDER SHALL FILE APPROPRIATE FINANCING STATEMENTS.


 


SECTION 3.                                DELIVERY OF PLEDGED COLLATERAL.  ALL
CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING THE PLEDGED COLLATERAL
SHALL BE DELIVERED TO AND HELD BY THE NOTEHOLDER PURSUANT HERETO AND SHALL BE IN
SUITABLE FORM FOR TRANSFER BY DELIVERY, OR SHALL BE ACCOMPANIED BY DULY EXECUTED
INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE NOTEHOLDER.  UPON THE OCCURRENCE AND DURING THE CONTINUATION
OF AN

 

--------------------------------------------------------------------------------


 


EVENT OF DEFAULT (AS DEFINED BELOW), THE NOTEHOLDER SHALL HAVE THE DUTY, AT ANY
TIME ON FIVE BUSINESS DAYS’ NOTICE TO THE PLEDGOR, TO TRANSFER TO OR TO REGISTER
IN THE NAME OF THE NOTEHOLDER OR ANY OF ITS NOMINEES, ANY OR ALL OF THE PLEDGED
COLLATERAL.  IN ADDITION, THE NOTEHOLDER SHALL HAVE THE RIGHT AT ANY SUCH TIME
TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING PLEDGED
COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR LARGER DENOMINATIONS.


 


SECTION 4.                                REPRESENTATIONS AND WARRANTIES.  THE
PLEDGOR REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)                                  THE PLEDGOR IS AND WILL BE THE SOLE LEGAL,
RECORD AND BENEFICIAL OWNER OF THE PLEDGED COLLATERAL FREE AND CLEAR OF ANY
LIEN, SECURITY INTEREST, OPTION OR OTHER CHARGE OR ENCUMBRANCE, EXCEPT FOR THE
SECURITY INTEREST CREATED BY THIS AGREEMENT.


 


(B)                                 THE PLEDGE OF THE PLEDGED COLLATERAL
PURSUANT TO THIS AGREEMENT CREATES AND WILL CREATE A VALID AND PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE PLEDGED COLLATERAL, SECURING THE PAYMENT OF
THE PLEDGOR’S OBLIGATIONS UNDER TERM NOTE.


 


SECTION 5.                                FURTHER ASSURANCES.  AT ANY TIME AND
FROM TIME TO TIME, AT THE EXPENSE OF THE PLEDGOR, THE PLEDGOR WILL PROMPTLY
EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER
ACTION, THAT MAY BE NECESSARY OR DESIRABLE, OR THAT THE NOTEHOLDER MAY
REASONABLY REQUEST, IN ORDER TO PERFECT AND PROTECT THE SECURITY INTEREST
GRANTED OR PURPORTED TO BE GRANTED HEREBY OR TO ENABLE THE NOTEHOLDER TO
EXERCISE AND ENFORCE THE RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO ANY
PLEDGED COLLATERAL.


 


SECTION 6.                                VOTING RIGHTS; DIVIDENDS; ETC.


 


(A)                                  SO LONG AS NO EVENT OF DEFAULT OR EVENT
WHICH, WITH THE GIVING OF NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD BECOME AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING:

 

(I)                                     THE PLEDGOR SHALL BE ENTITLED TO
EXERCISE OR REFRAIN FROM EXERCISING ANY AND ALL VOTING AND OTHER CONSENSUAL
RIGHTS PERTAINING TO THE PLEDGED COLLATERAL OR ANY PART THEREOF FOR ANY PURPOSE
NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT.

 

(II)                                  THE PLEDGOR SHALL BE ENTITLED TO RECEIVE
AND RETAIN ANY AND ALL DIVIDENDS AND DISTRIBUTIONS PAID IN RESPECT OF THE
PLEDGED COLLATERAL, PROVIDED, HOWEVER, THAT ANY AND ALL (A) DIVIDENDS PAID OR
PAYABLE OTHER THAN IN CASH IN RESPECT OF, AND INSTRUMENTS AND OTHER PROPERTY
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR,
PLEDGED COLLATERAL, AND (B) DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE IN
CASH IN RESPECT OF ANY PLEDGED COLLATERAL IN CONNECTION WITH A PARTIAL OR

 

2

--------------------------------------------------------------------------------


 

TOTAL LIQUIDATION OR DISSOLUTION, SHALL BE, AND SHALL BE FORTHWITH DELIVERED TO
THE NOTEHOLDER TO HOLD AS, PLEDGED COLLATERAL AND SHALL, IF RECEIVED BY THE
PLEDGOR, BE RECEIVED IN TRUST FOR THE BENEFIT OF THE NOTEHOLDER, BE SEGREGATED
FROM THE OTHER PROPERTY OR FUNDS OF THE PLEDGOR, AND BE FORTHWITH DELIVERED TO
THE NOTEHOLDER AS PLEDGED COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH ANY
NECESSARY ENDORSEMENT OR ASSIGNMENT).

 

(III)                               THE NOTEHOLDER, SHALL EXECUTE AND DELIVER
(OR CAUSE TO BE EXECUTED AND DELIVERED) TO THE PLEDGOR ALL SUCH PROXIES AND
OTHER INSTRUMENTS AS THE PLEDGOR MAY REASONABLY REQUEST FOR THE PURPOSE OF
ENABLING THE PLEDGOR TO EXERCISE THE VOTING AND OTHER CONSENSUAL RIGHTS THAT IT
IS ENTITLED TO EXERCISE PURSUANT TO SUBSECTION (I) ABOVE AND TO RECEIVE THE
DIVIDENDS THAT IT IS AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO
SUBSECTION (II) ABOVE.


 


(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR AN EVENT WHICH, WITH THE GIVING OF NOTICE
OR THE LAPSE OF TIME, OR BOTH, WOULD BECOME AN EVENT OF DEFAULT:

 

(I)                                     ALL RIGHTS OF THE PLEDGOR TO EXERCISE OR
REFRAIN FROM EXERCISING THE VOTING AND OTHER CONSENSUAL RIGHTS THAT IT WOULD
OTHERWISE BE ENTITLED TO EXERCISE PURSUANT TO SECTION 6(A)(I) AND TO RECEIVE THE
DIVIDENDS PAYMENTS THAT IT WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN
PURSUANT TO SECTION 6(A)(II) SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON
BECOME VESTED IN THE NOTEHOLDER WHO SHALL THEREUPON HAVE THE SOLE RIGHT TO
EXERCISE OR REFRAIN FROM EXERCISING SUCH VOTING AND OTHER CONSENSUAL RIGHTS AT
THE DIRECTION OF THE NOTEHOLDER AND TO RECEIVE AND HOLD AS PLEDGED COLLATERAL
SUCH DIVIDENDS.

 

(II)                                  ALL DIVIDENDS THAT ARE RECEIVED BY THE
PLEDGOR CONTRARY TO THE PROVISIONS OF SUBSECTION (I) OF THIS SECTION 6(B) SHALL
BE RECEIVED IN TRUST FOR THE BENEFIT OF THE NOTEHOLDER, SHALL BE SEGREGATED FROM
OTHER FUNDS OF THE PLEDGOR AND SHALL BE FORTHWITH PAID OVER TO THE NOTEHOLDER AS
PLEDGED COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT).


 


(C)                                  AS USED HEREIN, “EVENT OF DEFAULT” (I)
SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE TERM NOTE, AND (II) SHALL MEAN THE
FAILURE OF THE PLEDGOR TO PAY OR PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE CONTINUATION OF SUCH FAILURE FOR A PERIOD OF 5 (FIVE) DAYS.


 


SECTION 7.                                TRANSFERS AND OTHER LIENS.  THE
PLEDGOR WILL NOT (I) SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR
OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO, ANY OF

 

3

--------------------------------------------------------------------------------


 


THE PLEDGED COLLATERAL, OR (II) CREATE OR PERMIT TO EXIST ANY LIEN, SECURITY
INTEREST, OPTION OR OTHER CHARGE OR ENCUMBRANCE UPON OR WITH RESPECT TO ANY OF
THE PLEDGED COLLATERAL, EXCEPT FOR THE SECURITY INTEREST UNDER THIS AGREEMENT.


 


SECTION 8.                                NOTEHOLDER APPOINTED
ATTORNEY-IN-FACT.  THE PLEDGOR HEREBY APPOINTS THE NOTEHOLDER THE PLEDGOR’S
ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF THE PLEDGOR AND
IN THE NAME OF THE PLEDGOR OR OTHERWISE, FROM TIME TO TIME IN THE NOTEHOLDER’S
DISCRETION TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT THAT THE NOTEHOLDER
MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT
(SUBJECT TO THE RIGHTS OF THE PLEDGOR UNDER SECTION 6), INCLUDING, WITHOUT
LIMITATION, TO RECEIVE, ENDORSE AND COLLECT ALL INSTRUMENTS MADE PAYABLE TO THE
PLEDGOR REPRESENTING ANY DIVIDEND OR ANY PART THEREOF AND TO GIVE FULL DISCHARGE
FOR THE SAME.


 


SECTION 9.                                NOTEHOLDER MAY PERFORM.  IF THE
PLEDGOR FAILS TO PERFORM ANY AGREEMENT CONTAINED HEREIN, THE NOTEHOLDER, MAY
ITSELF PERFORM, OR CAUSE PERFORMANCE OF, SUCH AGREEMENT, AND THE EXPENSES OF THE
NOTEHOLDER INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE BY THE PLEDGOR
UNDER SECTION 11.


 


SECTION 10.                          REMEDIES UPON EVENT OF DEFAULT.  SUBJECT TO
THE PROVISIONS OF SECTION 6, IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING:


 


(A)                                  THE NOTEHOLDER MAY EXERCISE IN RESPECT OF
THE PLEDGED COLLATERAL, IN ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR
HEREIN OR OTHERWISE AVAILABLE TO IT, ALL THE RIGHTS AND REMEDIES OF A SECURED
PARTY ON DEFAULT UNDER THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW
YORK AT THE TIME (THE “CODE”) (WHETHER OR NOT THE CODE APPLIES TO THE PLEDGED
COLLATERAL), AND MAY ALSO, WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL THE
PLEDGED COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR
PRIVATE SALE, AT ANY EXCHANGE, BROKER’S BOARD OR AT ANY OFFICE OF THE NOTEHOLDER
OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER
TERMS AS THE NOTEHOLDER MAY DEEM COMMERCIALLY REASONABLE.  THE PLEDGOR AGREES
THAT, TO THE EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST 5 (FIVE)
DAYS’ NOTICE TO THE PLEDGOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME
AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE
NOTIFICATION.  THE NOTEHOLDER SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF PLEDGED
COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE NOTEHOLDER MAY
ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME
AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT
THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(B)                                 ANY CASH HELD BY THE NOTEHOLDER AS PLEDGED
COLLATERAL AND ALL CASH PROCEEDS RECEIVED BY THE NOTEHOLDER IN RESPECT OF ANY
SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
PLEDGED COLLATERAL MAY, IN THE DISCRETION OF THE NOTEHOLDER, BE HELD BY THE
NOTEHOLDER AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER BE APPLIED
(AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE NOTEHOLDER PURSUANT TO SECTION 11)
IN WHOLE OR IN PART BY THE NOTEHOLDER AGAINST, ALL OR ANY PART OF THE TERM NOTE
IN SUCH ORDER AS THE NOTEHOLDER SHALL BE

 

4

--------------------------------------------------------------------------------


 


DIRECTED BY THE NOTEHOLDER.  ANY SURPLUS OF SUCH CASH OR CASH PROCEEDS HELD BY
THE NOTEHOLDER AND REMAINING AFTER PAYMENT IN FULL OF THE PLEDGOR’S OBLIGATIONS
UNDER THE TERM NOTE SHALL BE PAID OVER TO THE PLEDGOR OR TO WHOMSOEVER MAY BE
LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.


 


SECTION 11.                          EXPENSES.  THE PLEDGOR WILL UPON DEMAND PAY
TO THE NOTEHOLDER THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE
REASONABLE FEES AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT
THE NOTEHOLDER MAY INCUR IN CONNECTION WITH (I) THE CUSTODY OR PRESERVATION OF,
OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE PLEDGED
COLLATERAL, (II) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE
NOTEHOLDER HEREUNDER OR (III) THE FAILURE BY THE PLEDGOR TO PERFORM OR OBSERVE
ANY OF THE PROVISIONS HEREOF.


 


SECTION 12.                          AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT, AND NO CONSENT TO ANY DEPARTURE BY THE PLEDGOR
HEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY EACH OF THE PARTIES HERETO, AND THEN SUCH WAIVER OR CONSENT SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR
WHICH GIVEN.


SECTION 13.                          NOTICES.  ALL NOTICES, REQUEST, DEMANDS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE SENT IN ACCORDANCE
WITH SECTION 11.8 OF THE SECURITIES PURCHASE AGREEMENT.


 


SECTION 14.                          CONTINUING SECURITY INTEREST.


 


(A)                                  THIS AGREEMENT SHALL CREATE A CONTINUING
SECURITY INTEREST IN THE PLEDGED COLLATERAL AND SHALL (I) REMAIN IN FULL FORCE
AND EFFECT UNTIL THE PAYMENT IN FULL OF THE PLEDGOR’S OBLIGATIONS UNDER THE TERM
NOTE AND UNDER THIS AGREEMENT, (II) BE BINDING UPON THE PLEDGOR, ITS SUCCESSORS
AND ASSIGNS, AND (III) INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE
NOTEHOLDER AND ITS SUCCESSORS, TRANSFEREES AND ASSIGNS.


 


(B)                                 UPON THE PAYMENT IN FULL OF THE PLEDGOR’S
OBLIGATIONS UNDER THE TERM NOTE AND UNDER THIS AGREEMENT, THE SECURITY INTEREST
GRANTED HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE PLEDGED COLLATERAL SHALL
REVERT TO THE PLEDGOR.  UPON ANY SUCH TERMINATION, THE NOTEHOLDER WILL, AT THE
PLEDGOR’S EXPENSE, RETURN TO THE PLEDGOR SUCH OF THE PLEDGED COLLATERAL AS SHALL
NOT HAVE BEEN SOLD OR OTHERWISE APPLIED PURSUANT TO THE TERMS HEREOF AND EXECUTE
AND DELIVER TO THE PLEDGOR SUCH DOCUMENTS AS THE PLEDGOR SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION.


 


SECTION 15.                          GOVERNING LAW; TERMS.  THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, EXCEPT TO THE
EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, IN RESPECT OF

 

5

--------------------------------------------------------------------------------


 


ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK. ANY ACTION, SUIT OR PROCEEDING INITIATED BY
ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO UNDER OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY,
STATE OF NEW YORK.  TO THE EXTENT IT MAY LEGALLY DO SO, EACH PARTY HERETO
SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT, WAIVES AND
AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIMS OF
FORUM NON CONVENIENS OR THAT THE VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING IS
IMPROPER OR THAT THIS AGREEMENT OR ANY DOCUMENT OR INSTRUMENT REFERRED TO HEREIN
MAY NOT BE LITIGATED IN SUCH COURT.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.

 

 

PLEDGOR:

 

 

 

 

Time America, Inc., a Nevada corporation

 

 

 

 

Address for Notices:

 

51 West Third Street, Suite 310

 

Tempe, Arizona 85281

 

Attention: Craig J. Smith, Chief Financial Officer

 

Facsimile: (480) 967-5444

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

NOTEHOLDER:

 

 

 

 

Laurus Master Fund, Ltd.,

 

a Cayman Islands company

 

 

 

 

Address for Notices:

 

c/o Ironshore Corporate Services Ltd.

 

P.O. Box 1234 G.T., Queensgate House,

 

South Church Street,

 

Grand Cayman, Cayman Islands

 

Fax: 345-949-9877

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Attached to and forming a part of that certain
Stock Pledge Agreement dated March 22, 2004, by and between

Time America, Inc., a Nevada corporation and
Laurus Master Fund, Ltd., a Cayman Island company

 

 

Pledged Securities

 

Class of Security

 

Certificate
No(s) (if any)

 

Number
of Shares (Units)

 

 

 

 

 

Common Stock of Time America, Inc., an Arizona corporation

 

 

 

9,314,445 Shares

 

7

--------------------------------------------------------------------------------